Citation Nr: 9930984	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  98-15 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for the service connected 
lumbar strain, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESSES AT HEARING ON APPEAL

The appellant and Jack Segal, M.D.


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from February 1952 to December 
1953.

This appeal arises from a May 1998 rating decision of the Los 
Angeles, California Regional Office (RO) which assigned a 10 
percent evaluation for the service connected lumbar strain 
effective from December 1997 under the provisions of 
Diagnostic Code (DC) 5292.

The veteran testified at a July 1999 Travel Board hearing 
before the undersigned member of the Board.  The Board 
further notes that the veteran raised the issue of 
entitlement to a total disability rating based on individual 
unemployability due to service connected disability (TDIU) at 
the July 1999 hearing; however, as that issue has not been 
developed or certified on appeal and as it is not 
inextricably intertwined with the issue currently on appeal, 
it is referred to the RO for appropriate consideration.


REMAND

The veteran contends that the RO erred by failing to grant an 
evaluation in excess of 10 percent for his service connected 
lumbar strain.

With regard to this claim, the VA orthopedic examination 
conducted in April 1998 is inadequate for rating purposes.  
In the case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that in evaluating a service connected disability 
involving a joint, functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. § 4.45 must be considered.  The Court also 
held that the functional loss, if feasible, should be 
determined by reference to additional range of motion loss.  
It was explained that the diagnostic codes pertaining to 
range of motion do not subsume 38 C.F.R. § 4.40 and § 4.45 
and that the rule against pyramiding set forth in 38 C.F.R. 
§ 4.14 did not forbid consideration of a higher rating based 
on a greater limitation of motion due to pain on use, 
including during flare ups. 

The Court has also held that in cases concerning the rating 
of disorders, clinical findings must be related specifically 
to the applicable rating criteria.  Massey v. Brown, 7 Vet. 
App. 204 (1994).  In this case, the evidentiary record is 
inadequate to rate the veteran's lumbar strain as to each of 
the rating criteria under DC 5295.  Therefore, the veteran 
should be afforded a VA orthopedic examination that is 
compliant with the holdings in Deluca and Massey. 

The veteran testified in July 1999 that his service 
connection grant should be expanded to include intervertebral 
disc syndrome that is etiologically related to his service 
connected lumbar strain.  Although he complained of radiating 
pain into the left leg, the veteran indicated that he did not 
know the source of this radiculopathy.  A VA orthopedic 
examiner noted in April 1998 that x-rays of the lumbar spine 
in November 1996 had showed degenerative disc disease.  The 
actual x-ray report from November 1996, however, showed the 
presence of mild degenerative arthritis.  It was indicated 
that the lumbar vertebra maintained normal height and 
relationship.  Intervertebral disc spaces and lumbosacral 
joints were normal.  On the other hand, x-rays of the neck in 
December 1997 showed the presence of disc disease from C5 
through C7.  The issue of whether the veteran suffers from 
disc disease of the lumbar spine and, if so, whether it is 
etiologically related to the service connected lumbar strain, 
is inextricably intertwined with the issue currently on 
appeal.  Thus, the veteran should be provided a VA neurology 
examination to determine whether there is disc disease of the 
lumbar spine.  If so, the examiner should provide an opinion 
as to whether disc disease of the lumbar spine is 
etiologically related to the service connected lumbar strain.

VA has a duty to assist the veteran in the development of 
facts pertaining to this claim.  The Court has held that the 
duty to assist the claimant in obtaining and developing 
available facts and evidence to support his claim includes 
obtaining all relevant medical records.  Littke v. Derwinski, 
1 Vet. App. 90 (1990).  The veteran testified that he was 
receiving treatment at the Long Beach VAMC and the Downey 
Pain Clinic.  The RO should therefore obtain all available 
records from these sources.

In view of the foregoing, the case is REMANDED to the RO for 
the following development:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers who have treated 
him for low back disability in recent 
years.  Thereafter, the RO should obtain 
legible copies of all records that have 
not already been obtained to include 
treatment records from the Long Beach VA 
medical center from December 1997 to the 
present and from the Downey Pain Clinic.  
All records, once obtained, must be 
associated with the claims folder. 

2.  Following completion of the above 
action, the veteran should be afforded VA 
orthopedic and neurology examinations to 
determine the current nature and extent 
of the service connected lumbar strain.  
The importance of appearing for the 
scheduled examinations and the 
consequences of his failure to do so 
should be made known to the veteran.  The 
claims folder must be made available to 
the examiners prior to the examinations.  
All disability should be evaluated in 
relation to its history with emphasis on 
the limitation of activity and functional 
loss due to pain imposed by the 
disability at issue in light of the whole 
recorded history.  All indicated 
diagnostic tests should be performed.  In 
general, the examiners should record all 
complaints and clinical findings 
pertaining to disability of the low back.  

The orthopedic examiner should provide 
complete range of motion findings for the 
veteran's low back.  Normal range of 
motion findings should also be provided.  
The examiner should indicate whether 
there is any pain, weakened movement, 
excess fatigability, or incoordination on 
movement, and whether there is likely to 
be additional range of motion loss of the 
service connected lumbar strain due to 
any of the following:  (1) pain on use, 
including flare ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  The above determinations 
must, if feasible, be expressed in terms 
of the degree of additional range of 
motion loss due to pain on use or during 
flare-ups under § 4.40, and weakened 
movement, excess fatigability or 
incoordination under § 4.45.  If the 
examiner is unable to make any of the 
above determinations, it should be so 
indicated on the record.  The examiner 
should also indicate whether there is 
evidence of muscle spasm on extreme 
forward bending, and loss of lateral 
spine motion, unilateral, in standing 
position; or whether there is evidence of 
listing of the whole spine to the 
opposite side, positive Goldthwaite's 
sign, marked limitation of forward 
bending in standing position, loss of 
lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of 
joint space, or some of the above with 
abnormal mobility on forced motion.  Each 
of these criteria must be addressed by 
the examiner.  

The neurological examiner should 
determine whether there is disc disease 
of the lumbar spine.  All diagnostic 
testing deemed necessary should be 
performed.  If a diagnosis of disc 
disease is rendered, then the examiner 
should render an opinion as to whether it 
is at least as likely as not that disc 
disease of the lumbar spine is 
proximately due to or the result of the 
service connected lumbar strain or 
whether disc disease has been aggravated 
by (See Allen v. Brown, 7 Vet. App. 439 
(1995)) the service connected lumbar 
strain of the low back.  In answering 
this question, the standard of proof 
which is underlined must be utilized.  
All factors upon which the medical 
opinion is based must be set forth for 
the record.   

If it is determined that disc disease of 
the low back is etiologically related to 
the service connected lumbar strain, then 
the examiner should assess the nature and 
extent of all neurological manifestations 
referable to the disc disease.  All such 
manifestations should be described in 
detail.  The discussion must include 
notation as to whether there is evidence 
of moderate intervertebral disc syndrome 
with recurring attacks; severe 
intervertebral disc disease with 
recurring attacks and intermittent 
relief; or whether there is evidence of 
pronounced intervertebral disc syndrome 
with persistent neurologic symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk or other 
neurological findings appropriate to the 
site of any diseased disk.  The frequency 
of any attacks and whether there is any 
relief between attacks should be 
discussed.  Each of these criteria must 
be addressed by the examiner.  

3.  Upon receipt of the examination 
reports, the RO should review the 
examination reports to ensure that they 
are adequate for rating purposes.  If an 
examination is inadequate for any reason, 
the RO should return the examination 
report to the examining physician and 
request that all questions be answered.

4.  After completion of the requested 
development, the RO should review the 
veteran's claim of entitlement to a 
rating in excess of 10 percent for the 
service connected lumbar strain on the 
basis of all of the evidence of record.  
Consideration should be given to 
38 C.F.R. §§ 4.40 and 4.45, and the 
provisions of DeLuca and Massey.  If the 
action taken remains adverse to the 
veteran in any way, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case to include the provisions of 
38 C.F.R. § 3.655 in the event that the 
veteran fails to appear for a scheduled 
examination.  If the veteran fails to 
appear for a scheduled examination, the 
RO should include verification in the 
claims folder as to the date the 
examination was scheduled and the address 
to which notification was sent.  The RO 
should also include a copy of the letter 
notifying the veteran of the consequences 
for failure to appear for an examination.  
The veteran and his representative should 
then be afforded a reasonable opportunity 
to respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to ensure due process of law and to obtain 
additional information.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).












